DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-3 and 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia, external electrodes, connected to the internal coil, each including: 
a first layer in contact with the internal coil, and 
a second layer disposed on the first layer, 
wherein the second layer is a composite layer including a conductive material and a resin,
the support member includes first and second surfaces respectively facing the external electrodes such that a magnetic material is arranged in a space between at least one of the first or second surface of the support member and the first layer in a direction perpendicular to the stacking direction, and
the at least one of the first or second surface of the support member includes a portion of the support member which becomes increasingly thinner in the direction perpendicular to the stacking direction.
The reference of record does not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981. The examiner can normally be reached M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837